DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) one of the specification. 
Drawings
The drawing(s) filed on 09/23/2020 are accepted by the Examiner.
Status of Claims
Claims 1-5 are pending in this application.
Specification

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0373223 A1 Furushige et al. (hereinafter referred to as “Furushige”).
With respect to claim 1, Furushige discloses an electronic device (Fig. 1 – element 1 forming apparatus) comprising: hardware (Fig. 1 – wherein configuration of image forming apparatus 1 comprising hardware resources); 
a hardware operating unit (Fig. 1 – element 10; control part corresponds to the claimed hardware operating unit) that operates the hardware (Para [0018]; Fig. 1 – wherein each part of the image forming apparatus is operation-controlled by control part 10); and 
a hardware control service (Fig. 2 – element 220 each part controlling service 220) that controls the hardware exclusively through an interface provided by the hardware operating unit (Para [0071]; wherein apparatus control platform 200 includes the platform service interface part (platform service I/F part 210) that provides the interface for using hardware resources from outside of the apparatus control platform 200 and each part controlling service 220 having a plurality of control service providing parts (image processing service 221, device operation service 222, and network communication service 223,) which provide the service for controlling hardware resources; platform service interface part (platform service I/F part 210) has a plurality of control service call parts (image processing service I/F 211, device operation service I/F 212, and network communication service I/F 213,) which determines the request from the standard application (standard application 120,) calls the control service providing part (Image processing service 221, device operation service 222, and network communication service 223) of each part controlling service 220 corresponding to the request).
With respect to claim 5, (drawn to a computer-readable medium) the proposed combination of Furushige, explained in the rejection of device claim 1 renders obvious the steps of the computer-readable medium of claim 5, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim (Para [0025]; wherein a circuit including a non-transitory recording medium).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0373223 A1 Furushige et al. (hereinafter referred to as “Furushige”) in view of US 2019/0253569 A1 “Abe”.
With respect to claim 2, which claim 1 is incorporated, Furushige discloses wherein the hardware control service (Fig. 2 – element 220 each part controlling service 220) includes: 
a request queuing unit that queues a request for an operation to the hardware (Para [0061]; wherein a user sets a manuscript and performs a copy setup in operation panel part 16 (Step S1). When the start button of operation panel part 16 is depressed (Step S2), the service starts. A copy setup here is, for example, selecting a copy function in operation panel part 16, or selecting a number of copy sheets. Here, by pushing on the start button, copy application job 121a indicating the request from copy application 121 is provided (Step S3)); 
a request executing unit that executes the request queued by the request queuing unit (Para [0061]; Fig. 4 – see step S5 and S6; wherein as shown as dotted line arrow in FIG. 5, if copy application job 121a indicating the request from copy application 121 is copy process, device operation service 222 and image processing service 221 are called).

Abe, working in the same field of endeavor, recognizes this problem and teaches a completion notifying unit that notifies an output source of the request of completion of execution of the request by the request executing unit (Para [0068 and 0210]; wherein when the user sets an original and presses a start button included in the operation unit 20, the MFP 3 obtains a reading setting file by accessing the path (URI) designated by "ticketUri". The MFP 3 executes reading processing according to the contents of the reading setting file. Then, the MFP 3 uploads a reading image file generated by the reading processing to the path (URI) designated by "temporaryUploadUri", and then notifies the proxy APP 143 of completion of the reading processing (step S4017). Then, the MFP 3 transitions to an online standby state (step S4021). In step S4018, the cloud scan APP 148 uploads the reading image file temporarily stored at the path (URI) designated by "temporaryUploadUri" to a path (URI) designated by "uploadUri". In step S4019, the cloud scan APP 148 executes job deletion processing (FIG. 21B), thus ending a series of processes related to that job (step S4020)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Furushige to apply a completion notifying unit that notifies an output source of the request of completion of execution of the request by (see at least Abe, Para [0151]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 3, which claim 1 is incorporated, Furushige discloses wherein the hardware control service (Fig. 2 – element 220 each part controlling service 220) includes: 
a request queuing unit that queues a request for an operation to the hardware (Para [0061]; wherein a user sets a manuscript and performs a copy setup in operation panel part 16 (Step S1). When the start button of operation panel part 16 is depressed (Step S2), the service starts. A copy setup here is, for example, selecting a copy function in operation panel part 16, or selecting a number of copy sheets. Here, by pushing on the start button, copy application job 121a indicating the request from copy application 121 is provided (Step S3)); 
a request executing unit that executes the request queued by the request queuing unit (Para [0044]; wherein Extended function service 320 is service, or the like, which makes use the hardware resources corresponding to platform service I/F part 210. Extended function service 320 receives the call that specifies the function of each part of image forming apparatus 1 from extended application 400. Extended function service 320 transmits the respective call to platform service I/F part 210. Then, extended function service 320 executes the respective function of respective part).
However, Furushige fails to explicitly disclose an order changing unit that changes an execution order of the request by the request executing unit, the order changing unit changes the execution order of the queued request in accordance with a condition for changing the execution order of the queued request, the condition being indicated by a configuration file, and the configuration file is changeable.
Abe, working in the same field of endeavor, recognizes this problem and teaches an order changing unit that changes an execution order of the request by the request executing unit (Para [0091]; wherein when the MFP 3 issues a job obtaining request to the proxy APP 143 in step S3602, it designates an option to obtain only a job in a top priority job queue in the job queue shown in FIG. 18A. Then, only when a job is registered in the top priority job queue, the proxy APP 143 returns job information to the MFP 3. Thus, a job issued from an application launched by the user from the Web browser 27 of the MFP 3 is executed to have the top priority, and the user can most preferentially operate respective applications such as the document creation APP 145 by operating the Web browser 27), 
(Para [02019]; wherein In step S4209, the proxy APP 143 confirms a job type. If the proxy APP 143 determines that the job type is a print job (YES in step S4209), the process advances to step S4210; if it determines that the job type is another job type (reading job) (NO in step S4209), the process advances to step S4211. In step S4210, the proxy AFP 143 registers the job at the bottom position of a general print queue in the job queue shown in FIG. 18D, and saves respective pieces of information in the table which is inquired to store job information and is shown in FIG. 19A or 19B. In step S4211, the proxy APP 143 registers the job in a general scan queue in the job queue shown in FIG. 18D, and saves respective pieces of information in the table which in required to store job information and is shown in FIGS. 19A or 19B. After the job registration, the proxy APP 143 generates a job ID (print job ID or reading job ID) in step S4212. In step S4213, the proxy APP 143 returns the job ID (print job ID or reading job ID) to a call source of this processing, thus ending this processing sequence (step S4213)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Furushige to changes an execution order of the request by the request executing unit, the order changing unit changes the execution order of the queued request in accordance with a condition for changing the execution (see at least Abe, Para [0220]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 4 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 4, when considering claim 4 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the hardware is a processor, 
the hardware control service includes: 
a request queuing unit that queues a request for an operation to the processor; and 
a request executing unit that executes the request queued by the request queuing unit, 
the processor includes a memory into which a program to be executed by the processor is loaded, 

a program loading step of loading the program corresponding to a type of process executed by the processor from a specific storage area into the memory, 
a process execution step of causing the processor having loaded the program into the memory to execute the process, and a program discarding step of discarding the program loaded into the memory after the process execution step, and 
when the processor continuously executes processes of identical type, the request executing unit omits the program discarding step for the processes other than a final process among the processes, and the program loading step for the processes other than an initial process among the processes.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirota et al. (2015/0350472) disclose an image forming device includes a control circuit having (1) a device control platform managing a hardware resource on an operating system, (2) a standard application execution part executing a standard application utilizing the hardware resource under the control of the device control platform, (3) an extended application platform with a standard function service that allows for a utilization of a function of the standard application executed by the standard application execution part, and (4) an install service adding, without having to change a configuration of 
Azakami (2021/0281705) discloses an image forming device includes a data collection service and a mail transmission service as extension services for providing a function other than a standard function of the image forming device to an extension application, and an extension service management unit for managing the data collection service and the mail transmission service. When the state of one of a plurality of extension services changes, a service activation control unit of the extension service management unit notifies the other of the plurality of extension services of the change. When the extension service is notified of the change in the state of the other extension service from the service activation control unit, the extension service executes a specific operation.
Kodama et al. (2019/0289159) disclose an information processing system includes a device, and a service providing system. The device includes predetermined functions. The service providing system executes an application having execution order of programs defined therefor so as to execute a processing flow using one or more of the predetermined functions. The service providing system includes a management unit, and a screen configuring unit. The management unit generates application information having metadata information and the application associated with each other, the metadata information being associated with a user who uses the 
Utoh (2019/0289148) disclose an electronic device includes at least one application and a function providing application. The function providing application includes a first accepting unit and a first displaying unit. The first accepting unit is configured to accept a display request of a screen from the at least one application. The display request includes a parameter relating to a display appearance of the screen. The first displaying unit is configured to display the screen, a display appearance of which is changed based on the parameter in accordance with the display request accepted by the first accepting unit.
Kajikawa (2019/0286390) disclose an information processing apparatus includes: a storage unit that stores a plurality of pieces of application software; a connection control unit that establishes a communication connection to an external apparatus and collects available function information indicating at least one function included in the external apparatus; a determining unit that determines at least one piece of application software that is executable with respect to the external apparatus among the pieces of application software, based on the available function information; a display control unit that displays, on a display unit, the pieces 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672


/Henok Shiferaw/Primary Examiner, Art Unit 2672